Title: To George Washington from Major General John Sullivan, 13 December 1776
From: Sullivan, John
To: Washington, George

 

My dear General
Germantown [N.J.] Decemr 13. 1776

It gives me the most pungent pain to inform your Excellency of the sad Stroke America must feel in the loss of General Lee, who was this morning taken by the Enemy near Veal Town. He ordered me yesterday morning to march for this place early, which I did—and by some fatality he was induced to go to Barnell’s Town, nearer the Enemy by three Miles than we were. Some Tories doubtless gave information, and this morning 70 of the Light Horse surrounded the House, and after a gallant resistance by him and his Domesticks, he was made a prisoner.
I have taken every step to regain him, but almost despair of it. I received your Excellency’s Letters to him of the 10th & 11th instant, and shall endeavour to join the Army as soon as possible. A french Gentleman whose name is wrote on the Cover that incloses this, (Capt. De Vernejoul,) behaved with great bravery in defending the General, & had his advice been taken, the General would have escaped.
Dear General I most heartily sympathize with you and my Country in this affecting Loss, and am Your most Obedient Servant

Jno. Sullivan

